DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status
Applicant’s amendment filed July 20, 2022, amending claims 1, 3, 10, 15, 21-22, 24 and 26, and adding new claims 29-31 is acknowledged.  Claims 24-27 remain withdrawn pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.  The restriction mailed January 7, 2022 is still deemed proper.

Accordingly, claims 1-4, 9-13, 15, 18-23 and 29-31 are pending and examined herein. 

Any rejection or objection not reiterated herein has been overcome by amendment. Applicant' s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.


	Claim Interpretation
For the reasons outlined in the office action mailed April 25, 2022, the claims are interpreted as methods requiring two systems that may only differ in component (ii)(a) the nucleic-acid-targeting motif comprising a guide RNA sequence that is complementary to a target nucleic acid sequence.  Because the guide RNA sequences are different, the nucleic acid sequences targeted by the two systems are also different.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-13, 15, 18-20 and 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hess (Hess et al., Nature Methods (2016), 13(12):1036-1042 and Supplemental Material) as evidenced by Addgene 1 (Plasmid #85410, pGH220_wtGFP. https://www.addgene.org/85410 [retrieved on August 24, 2022]).  Claim 10 is additionally evidenced by Addgene 2 (Plasmid #85416, pGH 153_MS2-AI Dti-Hygro. https://www.addgene.org/85416 [retrieved on April 14, 2022]).  Claims 18-20 are additionally evidenced by ATCC (K-562. Retrieved from internet. https://www.atcc.org/products/ccl-243, [retrieved on April 14, 2022]).  This is a new rejection necessitated by amendment.

Regarding claims 1, 2, 3 and 29, Hess teaches a method of modifying a target nucleotide in a GFP gene (i.e. a polynucleotide molecule) (Figure 2).  Hess teaches evolving the wild type GFP gene to EGFP gene by creating an S65T mutation, which is caused by a G>C conversion of nucleotide position 331 (i.e., a target nucleotide) (Figure 2; page 1037, ¶3-4).  
Regarding (1) the first system, Hess teaches (i) dCas9 (i.e., a sequence-targeting protein) (Figures 1-2). Hess teaches (ii) expressing sgwtGFP.1 guide RNA comprised of a region that hybridizes to the wtGFP gene (i.e., a first nucleic acid-targeting motif comprising a first a sequence that is complementary to a first target nucleic acid) (Figure 2), a region that binds to dCas9 (i.e., a CRISPR motif capable of binding the sequence targeting protein), and an MS2 hairpin-binding sites (i.e. a recruiting RNA motif) (Figure 1; page 1037, ¶1).  Hess teaches (iii) an MS2-AID fusion protein that binds to the MS2-binding hairpins in the sgRNA (i.e., a non-nuclease effector fusion protein) (Figure 1).  Regarding (iii), Hess also teaches the AID domain of the fusion protein is derived from "activation-induced cytidine deaminase (AID), which deaminates a cytosine (C) to a uracil (U), initiating a DNA repair response" (page 1036, ¶2) without the nuclear-export domain (page 1037, ¶1).  Hess teaches that the MS2-AID fusion protein was cloned by overlap PCR and Gibson Assembly (Online Methods, page 1, ¶1), indicating that they were linked/fused together and require a linker.
Regarding (2), Hess teaches using dCas9, MS2-AID fusion protein, and 4 guide RNAs with MS2 hairpin-binding sites (sgwtGFP.1-4) as a proof of principal to evolve GFP in K562 cells (page 1037, ¶3).   Because each guide RNA targets a different target sequence (Figure 2a, Supplemental Dataset 1), each Cas9-guideRNA-MS2-AID complex is interpreted as a different system.  Thus, Hess teaches at least 2 systems.  Hess teaches delivering both sgwtGFP.1 and sgwtGFP.2, (i.e. a first and a second nucleic acid-targeting motif comprising a first and a second sequence that is complementary to a first and a second target nucleic acid) (Figure 2a; Supplemental Dataset 1; page 1097, ¶3; Online Methods, page 2, ¶9).  
Hess also teaches the coding sequence for wtGFP was cloned into a plasmid to create the GFP expression plasmid pGH220 (Online Methods, page 1, ¶1).  Hess teaches the sgRNA target sequences of wtsgGFP.1 and wtsgGFP.2 (Supplemental dataset 1; see attached PDF of Hess page 39).
Hess is silent on whether sgwtGFP.1 and sgwtGFP.2 flank the guanine at position 331 (i.e., the target nucleotide).
Addgene 1 teaches the plasmid map and GFP sequence in pGH220.  Addgene 1 teaches a serine at amino acid position 65 of GFP and a guanine residue at the middle codon position (page 3).  Addgene 1 teaches the GFP coding sequence has target sequences corresponding to those of sgwtGFP.1 and sgwtGFP.2, which are on opposite sides (i.e. flank) the serine codon (pages 3 and 4).  Therefore, the method taught in Hess inherently used two guide RNAs that interacted with a first and second target nucleic acid that flank the nucleotide that is modified.

Regarding claim 9, Hess teaches that the sgRNA and non-nuclease effector protein contain the MS2 hairpin (i.e., a MS2 page operator stem-loop) and the MS2-binding hairpin domain (i.e., MS2 coat protein), respectively (page 1037, ¶1).

Regarding claim 10, Hess teaches "[f]or the MS2 fusions, the P65-HSF1 was removed using restriction digest with BamHI and BsrGI.  AID (pGH156) and AID (pGH153) were PCR amplified from a FLAG-AID-expressing plasmid, courtesy of the Cimprich Lab, and Gibson assembled into the digested vector." (Methods, page1, ¶1). 
Hess does not expressly teach that the linker between MS2 and AID is 0 to 100 amino acid residues in length. 
However, Addgene 2 teaches the vector and sequence map of pGH153. Addgene 2 teaches pGH156 contains a BsrGl and BamHl sites downstream of a sequence encoding the MS2 protein. Addgene 2 teaches there are 84 nucleotides between the MS2-encoding sequence and the BamHI sites, which corresponds to 28 amino acids. 
Thus, the MS2-AID fusion protein taught in Hess inherently contained a linker of 0 to 100 amino acids between the MS2-binding domain and the non-nuclease effector domain.

Regarding claims 11-13 and 30-31, Hess teaches the AID domain in MS2-AID fusion protein has cytidine deaminase activity (page 1036, ¶2).

Regarding claims 15 and 18-19, Hess teaches the method of editing the guanine nucleotide at position 331 in K562 cells (page 1037, ¶3; Online Methods, page 2, ¶9).  
Hess does not expressly teach the origin or genetic history of K562 cells. 	
However, ATCC teaches the general characteristics of K562 cells. ATCC teaches that K562 cells are lymphoblasts isolated from a 53-year-old chronic myelogenous leukemia patient (i.e. derived from a human subject with a genetic disorder).  ATCC also teaches K562 cells are triploid and tumorigenic, indicating that the subject has genetic mutation in a gene. 
Thus, the method of Hess inherently uses the two systems with guide RNAs that flank a targeted nucleotide of interest in a cell line derived from a human with genetic mutations in a gene.


Response to Arguments - 102
Applicants argue that the method of Hess using two systems to simultaneously target GFP and mCherry does not anticipate the currently amended claims that require the guide RNAs to target sites that flank a targeted nucleotide for site-specific modification (Remarks, page 9 to first ¶ of page 10).  This argument about the newly introduced “flanked by” limitation has been fully considered and is fully addressed by the above rejection. For example, Hess additionally teaches using two independent guides to target a single nucleotide (guanine at position 331) in GFP, as indicated in the rejection above.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hess (Hess et al., Nature Methods (2016), 13(12):1036-1042 and Supplemental Material) and evidenced by Addgene 1 (Plasmid #85410, pGH220_wtGFP. https://www.addgene.org/85410 [retrieved on August 24, 2022]), as applied to claims 1 and 19 above, and further in view of Komor (Komor et al., Nature (2016), 533: 420-424).  This is a modified rejection necessitated by the amendment of claim 1.

Regarding claim 4, the teachings of Hess are recited above and applied as for claim 1.  Hess does not teach a local DNA repair inhibitor fusion protein comprising an RNA binding domain, linker and local DNA repair inhibitor domain. 
However, Komar teaches a Base Editor 3 (BE3) comprised of dCas9 fused to the cytidine deaminase APOBEC and to the Uracil DNA glycosylase Inhibitor (UGI) (Figure 1; page 421, ¶4). Komar teaches that UGI is an 83-residue protein from Bacillus subtilis bacteriophage PBS1 that potently blocks human UDG activity, which initiates base-excision repair (page 421, ¶4), indicating that UGI is a local DNA repair inhibitor.  Komar also teaches that the fusion of UGI to APOBEC-dCas9 (BE2) results in increased gene editing by base conversion compared to APOBEC-dCas9 without UGI (BE1) (Figure 3b). Komar also teaches UGI fused to an APOBEC-Cas9 nickase (dCas9(A840H)) that cleaves one strand of the target (Figure 3a-b).  Komar teaches dCas9 has D10A and H840A mutations (page 420, column 2, ¶1); therefore dCas9(A840H) is equivalent to Cas9n(D10A).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have included a UGI domain taught in Komar fused to the MS2-hairpin binding domain taught in Hess to create an MS2-UGI fusion protein and use the protein fusion in the method of Hess for base-specific gene editing because it would have amounted to a simple combination of known elements by known means to yield predictable results.  Komar illustrates using UGI in combination with both dCas9 and Cas9n targeting activity and cytidine deaminase activity.  Comparing the results of Komar and Hess indicates that fusing non-nuclease domains to Cas9 and recruiting non-nuclease domains to the guide RNA are functionally equivalent.  Thus, one skilled in the art would have a reasonable expectation of success that recruiting UGI to the target site using an MS2-binding hairpin in the scaffold RNA and fusing UGI to MS2 would result in base editing.  One skilled in the art would be motivated to do so because Komar teaches that including UGI activity in the vicinity of the base editing cytidine deaminase activity increases the rate of base conversion.

Regarding claims 20 and 21, the teachings of Hess are recited and applied as for claims 1 and 19 above.  Hess also teaches the Cas9, sgRNA recruiting domains and MS-AID system is specific for editing C/G pairs (Figure 3C and 4D). 
Although Hess inherently teaches gene editing in cells derived from a human subject that has lymphoma and thus has a genetic mutation in a gene, Hess does not teach gene editing in cells from a subject whose disorder is caused by a specific genetic mutation.  Hess also does not teach site-specification modification that corrects the genetic mutation that causes the disorder. 
Komar teaches using APOBEC-dCas9(A840H)-UGI (i.e., Cas9n fused to cytidine deaminase) to correct a Tyr163Cys (V163C) mutation in the p53 gene which naturally occurs in the HCC1954 breast cancer cell line (Figure 4b; page 423, ¶2).  Komar teaches the p53 V163C mutation is a dominant-negative mutation that is strongly associated with several types of cancers (page 423, ¶2).  Therefore, the HCC1954 cell is a human derived cell with a genetic mutation that causes breast cancer (i.e., a disorder) in the subject.  Komar teaches "correction of the Tyr163Cys mutation in 3.3-7.6% of nucleofected HCC1954 cells" (page 423, ¶2; Fig. 4b, Extended Data Fig. 8b, and Supplementary Table 7). Komar also teaches that in response to double strand breaks by Cas9, the cellular DNA repair processes mostly results in random insertions or deletions (indels) caused by non-homologous end joining of the replacement of through homology-directed repair (HDR); however, the non-specific indels are generally more abundant outcomes than gene replacement. (page 420, ¶2).  Komar also teaches "For most known genetic diseases, however, correction of a point mutation in the target locus, rather than stochastic disruption of the gene, is needed to study or address the underlying cause of the disease." (page 420, ¶2).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Cas9, two sgRNAs with MS2 binding domains that bind to target sites that flank a specific nucleotide, and MS-AID systems as taught in Hess to correct a genetic mutation that causes a disorder as taught in Komar because it would have amounted to a simple combination of elements by known means to yield predictable results.  Both Hess and Komar teach using Cas9 and cytidine deaminase activity for site-specific editing.  One would have a reasonable expectation that the two systems of Hess could be used to correct a genetic mutation like p53 V163C mutation because Hess's system is functional in human derived cells and the system specifically targets C/G pairs for conversion.  One skilled in the art would have been motivated to use Hess's system to correct a genetic mutation because site-specific editing is needed to correct point mutations in order to understand the underlying disease mechanisms, as indicated in Komar.



Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hess (Hess et al., Nature Methods (2016), 13(12):1036-1042 and Supplemental Material) as evidenced by Addgene 1 (Plasmid #85410, pGH220_wtGFP. https://www.addgene.org/85410 [retrieved on August 24, 2022]), and Komor (Komar et al., Nature 533: 420-424), as applied to claims 1 and 18 above, and further in view of Zhu (Zhu et aI., Retrovirology (2015) 12(22): 1-7). 

Regarding claims 22 and 23, the teachings of Hess and Komar are recited above and applied as for claims 1 and 18.  Komar additionally compares the rate of site-specific modification using Cas9 targeting and cytidine deaminase activity together to the rate of site-specific modification using Cas9 and homology-directed repair (HDR) (Figure 3).  Komar also teaches APOBEC-dCas9(A840H)-UGI is more efficient at creating precise base changes without an increase in indel formation than using Cas9-mediated HDR (Figure 3b-c). 
Neither Hess nor Komar teach using the Cas9 sequence targeting protein with two sgRNA containing MS2 binding motifs specifically in a cell from a subject that has a pathogen or creating a site-specific mutation that inactivates a gene of the pathogen. 
Zhu teaches using CRISPR/Cas9 technology to edit genes in the HIV proviral genome (a gene of a pathogen that has infected the cell) (Abstract).  Zhu teaches using sgRNAs that target various sequences in the LTR, pol and rev genes in the integrated HIV proviral genome (Figure 1).  Zhu teaches that using catalytically active Cas9 and sgRNA to create indels of 1-27 nucleotides and base conversion mutations in the LTR, pol and rev genes (Figure 2), which suppressed expression of the viral genes and virus production by 75-98% (Figure 3).
It would have been obvious to one skilled in the art before the effectively filing date of the claimed invention to have used the gene editing methods of Hess to edit the HIV proviral genome in cells that have been infected with the HIV genome taught in Zhu because it would have amounted to a simple combination of known elements by known means to yield predictable results.  Zhu demonstrates Cas9-sgRNAs can efficiently create indels and base changes at specific sites in HIV genes, but that the specific mutation (insertion vs deletion vs base change) varies at each target.  One would have a reasonable expectation of success of using the method of Hess to make site-specific modifications to inactivate HIV genes because Komar teaches using Cas9-directed cytidine deaminase activity is more precise than Cas9 cleavage-mediated editing.  One would be motivated to use the method of Hess because the random changes that result from indels could result in an activated or possibly more virulent virus.  The method of Hess would enable one skilled in the art to create engineered base changes utilizing prior knowledge about gene sequences required for virus replication.

Response to Arguments - 103
Applicants argue that the claimed invention is not obvious over the teachings of Hess in view of Komor and/or Zhu because Hess does not anticipate claim 1 (Remarks, page 10, ¶2).  This argument has been fully considered but is not persuasive because Hess anticipates claim 1 as established in the 102 rejection above; The “Response to Arguments - 102” section directly addresses the argument that Hess is not anticipatory.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-4, 9-13, 15, 18-23 and 29-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-14 and 17-22 of copending Application No. 15/744,505 in view of Hess (Hess et al., Nature Methods (2016), 13(12):1036-1042 and Supplemental Material), Komar (Komar et al., Nature 533: 420-424), and Zhu (Zhu et al., Retrovirology (2015) 12(22): 1-7).

Co-pending claim 13 recites "A method of site-specific sequence alteration of a target nucleic acid, comprising contacting the target nucleic acid with components (i)-(iii) of the system of claim 1." The system of claim 1 includes (i) a CRISPR protein comprising the sequence of dCas9 or nCas9 (i.e., a sequence-targeting protein), (ii) an RNA scaffold comprising (a) a nucleic acid-targeting motif comprising a guide RNA sequence that is complementary to a target nucleic acid sequence, (b) a CRISPR motif capable of binding to the CRISPR protein, and (c) a protein-binding RNA motif (i.e., a recruiting RNA motif), and (iii) a fusion protein comprising (a) an RNA binding domain capable of binding to the protein-binding RNA motif, (b) a linker, and (c) an effector domain that has an enzymatic activity of changing base-pairing of the target DNA or RNA (i.e. a non-nuclease effector fusion protein that has enzymatic activity).  Co-pending claims 14, 17-22 further recite the method of gene editing in generic or specific cells.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have included a second system to target a second sequence for modifying a target nucleotide flanked by the two systems in a cell because Hess teaches simultaneously co-expressing two systems with guide RNAs targeted to sequences that flanks a specific nucleotide in the GFP coding sequence as described above for claim 1 in Section 102.  It likewise would have been obvious to a second system comprising a UGI inhibitor as taught by Komar and to target and/or correct a gene within cells that have disease causing mutations or have been infected by pathogens that has infected a cell as taught by Komar and Zhu for the reasons discussed above in Section 103.
This is a provisional nonstatutory double patenting rejection because the co-pending claims have not been patented. When and if the allowed ’505 application issues as a patent, this rejection will necessarily become nonprovisional.

Response to Arguments - NSDP
Applicant’s request to hold the nonstatutory double patenting rejections in abeyance is denied.  The rejections will remain in place until they are overcome by amendment, terminal disclaimer, or otherwise.  Future requests to hold the rejections in abeyance will likewise be denied.


Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        

/Lora E Barnhart Driscoll/Primary Examiner
Quality Assurance Specialist, Technology Center 1600